Appeal from an order of the Supreme Court, Washington County Special Term, which dismissed a writ of habeas corpus. Appellant was convicted of the crime of an attempt to commit rape in the first degree and assault in the second degree, in the County Court of Kings. He attempted to review by habeas corpus an incident of his trial relative to the production of a witness. The Special Term correctly held that this issue could not be reviewed by habeas corpus, but only on appeal or by a writ of error coram nobis. Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.